2017 IL App (3d) 150097

                          Opinion filed December 6, 2017
______________________________________________________________________________

                                      IN THE

                          APPELLATE COURT OF ILLINOIS

                                  THIRD DISTRICT

                                        2017

SUSAN D. SPERL, Individually and as      )     Appeal from the Circuit Court
Executor of the Estate of Joseph D.      )     of the 12th Judicial Circuit
Sperl, Deceased,                         )     Will County, Illinois
                                         )
 Plaintiff,                              )     Appeal No. 3-15-0097
                                         )     Circuit Nos. 04-L-428,
 v.                                      )     05-L-812, and 09-L-5 (cons.)
                                         )
DeAN J. HENRY; TOAD L. DRAGONFLY )             Honorable
EXPRESS, INC.; C.H. ROBINSON             )     John Anderson and
COMPANY, INC., d/b/a C.H. Robinson       )     Michael J. Powers,
Transportation Company, Inc.; C.H.       )     Judges, Presiding.
ROBINSON INTERNATIONAL, INC.;            )
PBX, INC., d/b/a Tyson Food Logistics, a )
Foreign Corporation; TYSON FRESH MEATS, )
INC., a Foreign Corporation; and MICHAEL )
R. SMITH,                                )
                                         )
 Defendants.                             )
______________________________________ )
                                         )
WILLIAM TALUC and SKYE TALUC,            )
                                         )
Plaintiffs,                              )
                                         )
v.                                       )
                                         )
C.H. ROBINSON COMPANY; C.H.
ROBINSON COMPANY, INC.; C.H.             )
ROBINSON WORLDWIDE, INC.; C.H.           )
ROBINSON INTERNATIONAL, INC.;            )
C.H. ROBINSON WORLDWIDE-LTL, INC.; )
DeAN HENRY, Individually and d/b/a DJ    )
Transport; MICHAEL R. SMITH, Individually     )
and d/b/a Toad L. Dragonfly Express; and      )
LUANN G. WHITENER-BLACK, Deceased,            )
Individually and d/b/a Toad L. Dragonfly      )
Express,                                      )
                                              )
Defendants.                                   )
                                              )
______________________________________ )
                                              )
ANNETTE SANDERS, Individually and as          )
Administrator of the Estate of Thomas         )
S. Sanders, Deceased,                         )
                                              )
 Plaintiff,                                   )
                                              )
        v.                                    )
                                              )
C.H. ROBINSON INTERNATIONAL, INC.; )
C.H. ROBINSON COMPANY; C.H.                   )
ROBINSON WORLDWIDE, INC.; C.H.                )
ROBINSON COMPANY, LP; C.H.                    )
ROBINSON COMPANY, INC.;C.H.                   )
ROBINSON WORLDWIDE FOUNDATION; )
DeAN J. HENRY; LUANN G.                       )
WHITENER-BLACK, Deceased; and                 )
MICHAEL R. SMITH, Individually and d/b/a )
Toad L. Dragonfly Express,                    )
                                              )
 Defendants.                                  )
                                              )
(C.H. Robinson Company, C.H. Robinson         )
Worldwide, Inc., C.H. Robinson International, )
Inc., and C.H. Robinson Worldwide-LTL, Inc., )
Defendants, Cross-Plaintiffs-Appellees, and   )
Cross-Appellants; Toad L. Dragonfly Express, )
Inc., Defendant, Cross-Defendant-Appellant    )
and Cross-Appellee.)                          )
______________________________________________________________________________

      PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
      Justice McDade concurred in the judgment and opinion.
      Justice Schmidt dissented, with opinion.
______________________________________________________________________________

                                     OPINION

                                            2
¶1           Defendant Toad L. Dragonfly Express, Inc. (Dragonfly), appeals an award of

     contribution entered against it and in favor of defendant C.H. Robinson Worldwide, Inc., and

     other related corporate entities (collectively, CHR). After a jury trial, judgments totaling

     $23,225,000 were entered, jointly and severally, against Dragonfly and its owner, Luann G.

     Whitener-Black (Black) (now deceased), DeAn Henry (Henry), and CHR in three consolidated

     tort actions stemming from a fatal automobile accident. Henry was the driver of a semi-tractor

     involved in the accident. Dragonfly is a federally licensed motor carrier that had leased Henry’s

     semi-tractor at the time of the accident, and CHR was the broker of the load Henry was carrying

     at the time.

¶2           After CHR fully satisfied the tort judgments (including postjudgment interest), CHR

     sought contribution from Dragonfly under the Joint Tortfeasor Contribution Act (Act) (740 ILCS

     100/0.01 et seq. (West 2014)). The trial court granted CHR contribution against Dragonfly for

     50% of the jury’s total award in the underlying tort actions, including postjudgment interest.

     Dragonfly now appeals the trial court’s order granting contribution to CHR. Dragonfly argues

     that CHR is not entitled to contribution from Dragonfly because the Act creates a right of

     contribution based upon comparative fault and neither CHR nor Dragonfly were at fault in this

     case. Rather, each party was a blameless principal that was vicariously liable for the fault of the

     same agent (Henry). Dragonfly also argues that section 2(e) of the Act bars CHR from seeking

     contribution from Dragonfly because (1) section 2(e) provides that a tortfeasor who settles with a

     claimant “is not entitled to recover contribution from another tortfeasor whose liability is not

     extinguished by the settlement” (740 ILCS 100/2(e) (West 2014)) and (2) the three plaintiffs

     each settled with CHR without expressly releasing Dragonfly from liability. In the alternative,

     Dragonfly argues that, even if CHR was entitled to contribution, the trial court erred in awarding


                                                     3
     postjudgment interest as part of the contribution award because such interest is not collectable

     under the Act.

¶3          CHR argues that the trial court’s judgment should be affirmed because Dragonfly

     admitted both negligence and fault at trial, thereby acknowledging that it was directly liable for

     its own negligence, not merely vicariously for Henry’s negligence. Moreover, CHR maintains

     that, even if Dragonfly were liable only vicariously, contribution would still be available against

     Dragonfly under our appellate court’s reasoning in Equistar Chemicals, L.P. v. BMW

     Constructors, Inc., 353 Ill. App. 3d 593 (2004).

¶4           CHR also cross-appeals the trial court’s contribution judgment. In its cross-appeal, CHR

     argues that the trial court should have granted contribution against Dragonfly for 100% of the

     tort judgments (instead of the 50% awarded by the trial court) because Dragonfly’s admissions of

     fault and governing federal regulations made Dragonfly 100% responsible for the judgments. In

     the alternative, CHR contends that, because Henry’s portion of the common liability is

     “uncollectable,” section 3 of the Act (740 ILCS 100/3 (West 2014)) required Dragonfly to pay

     contribution to CHR for Dragonfly’s own liability based on fault plus one half of any share of

     fault attributable to Henry, including applicable postjudgment interest already paid by CHR.

¶5                                               FACTS

¶6          CHR is a logistics company and a federally licensed freight broker that provides a variety

     of transportation-related services. CHR sells its services to shippers or other customers that need

     to transport goods and then contracts with licensed motor carriers to transport the goods. In 2004,

     Jewel Food Stores (Jewel) entered into a delivery contract with CHR under which CHR

     purchased produce for Jewel, stored it, and then arranged for transportation to Jewel’s various

     grocery stores.


                                                        4
¶7           At that time, Henry owned her own semi-tractor and leased it to Dragonfly, a federally

     licensed motor carrier. Dragonfly gave Henry permission to use Dragonfly’s carrier authority to

     book and deliver loads on her own. On March 29, 2004, Henry contacted CHR and agreed to

     deliver a load of potatoes from Idaho to CHR’s warehouse in Bolingbrook, Illinois, where they

     would be repackaged and then shipped to various Jewel grocery stores.

¶8           On the morning of April 1, 2004, Henry was driving a tractor-trailer containing CHR’s

     potatoes northbound on Interstate 55 en route to Bolingbrook. As she approached Plainfield,

     Henry noticed that the vehicles ahead of her were not moving. Henry was unable to stop her

     truck and ran over several vehicles, causing a multiple-car accident. Joseph Sperl and Thomas

     Sanders died in the collision, and William Taluc sustained serious injuries.

¶9          William and Skye Taluc and the estates of Sperl and Sanders sued Henry, Dragonfly, and

     CHR for wrongful death and personal injuries sustained as a result of Henry’s negligence. At

     trial, Henry admitted negligence and liability, and Dragonfly admitted liability and a “united”

     negligence with Henry. CHR denied liability and sought contribution from Henry and Dragonfly

     for any judgment entered against it. The trial court severed CHR’s claim for contribution. The

     principal issue litigated at trial was whether the evidence was sufficient to establish an agency

     relationship between CHR and Henry, thereby rendering CHR vicariously liable for Henry’s

     negligence under the doctrine of respondeat superior. During the instruction conference, CHR

     submitted a proposed verdict form that would have asked the jury to allocate fault between

     Henry, Dragonfly, and CHR under section 2-1117 of the Code of Civil Procedure (Code) (735

     ILCS 5/2-1117 (West 2008)). The trial court rejected CHR’s proposed verdict form. The jury

     subsequently found that an agency relationship existed between CHR and Henry and entered

     verdicts in the three consolidated actions totaling $23,775,000, jointly and severally, against


                                                     5
       Henry, Dragonfly, and CHR. The trial court subsequently reduced these verdicts by $500,000 in

       a posttrial order because it found that the plaintiffs had failed to prove conscious pain and

       suffering of the decedents.

¶ 10           CHR appealed. Our appellate court upheld the jury’s finding of an agency relationship

       between Henry and CHR because the evidence established that CHR had controlled the manner

       of Henry’s work performance in the delivery of the loads it brokered and had also controlled the

       manner of payment. Sperl v. C.H. Robinson Worldwide, Inc., 408 Ill. App. 3d 1051, 1056-60

       (2011). Our appellate court therefore affirmed the jury’s verdicts, as modified, and affirmed the

       judgment against CHR. Id. at 1060-61.

¶ 11          Our appellate court also affirmed the trial court’s denial of CHR’s proposed verdict form

       which would have asked the jury to allocate fault between Henry, Dragonfly, and CHR under

       section 2-1117 of the Code. Id. Our appellate court noted that section 2-1117 applies only if the

       tortfeasors’ liability is capable of being legally apportioned. Id. at 1060. It held that liability

       could not be apportioned between CHR and Henry because CHR’s liability was premised on the

       doctrine of respondeat superior, not upon any independent act of negligence by CHR. Id. In

       other words, CHR’s liability was entirely derivative of Henry’s liability; CHR was liable only

       because its agent (Henry) had acted negligently and caused harm to the plaintiffs and their

       decedents. As our appellate court explained:

              “ ‘When an action is brought against a master based on allegedly negligent acts of the

              servant and no independent wrong is charged on behalf of the master, liability is entirely

              derivative, being founded upon the doctrine of respondeat superior.’ [Citation.] A

              principal found to be vicariously liable is not found to be at fault but, rather, only liable

              by application of the doctrine of respondeat superior. [Citation.] In such cases, there is


                                                       6
              only a basis for indemnity, not for apportionment of damages between the principal and

              the agent. [Citation.]

                      *** [T]he finding of an agency relationship between CHR and Henry eliminates

              the possibility of comparing conduct for purposes of apportioning liability. Henry

              admitted negligence, and the jury found that she was acting as CHR’s agent when the

              accident occurred. CHR was only found liable by application of the doctrine of

              respondeat superior. Since CHR’s liability is exclusively derivative, it is not entitled to

              an allocation or comparison of fault under section 2-1117 of the Code.” Id. at 1060.

¶ 12          Our appellate court also rejected CHR’s argument that the jury should have been

       instructed to apportion liability between CHR and Dragonfly. Our appellate court found that

       CHR’s argument “ignore[d] the jury’s finding of an agency between CHR and Henry.” It noted

       that, once an agency relationship was established, “CHR became entirely liable for Henry’s

       negligent conduct, which was the proximate cause of the accident.” Accordingly, our appellate

       court concluded that “Dragonfly’s relationship with Henry *** d[id] not reduce CHR’s liability

       for plaintiffs’ damages.” Our appellate court noted in passing that Dragonfly’s relationship with

       Henry “may” allow CHR to seek contribution from Dragonfly. Our appellate court said nothing

       further about contribution, presumably because that issue was not raised on appeal. (As noted

       above, CHR’s contribution claim against Dragonfly had been severed by the trial court and had

       not been decided by the jury at trial.)

¶ 13          CHR filed a petition for leave to appeal our appellate court’s judgment in the Illinois

       Supreme Court. On September 28, 2011, our supreme court denied CHR’s petition.

¶ 14           In October 2011, CHR paid more than $28 million to the three plaintiffs in satisfaction

       of the judgments entered in favor of each plaintiff, including all of the postjudgment interest that


                                                        7
       had accrued on those judgments at that time. Specifically, CHR paid $7 million plus interest to

       plaintiff Susan Sperl, $8.5 million plus interest to plaintiff Annette Sanders, and $7.775 million

       plus interest to plaintiffs William and Skye Taluc. 1 Each plaintiff subsequently executed and

       filed a “Satisfaction of Judgement” stating that the plaintiff had “received full satisfaction and

       payment from [CHR]” for the judgment entered against CHR and in favor of the plaintiff “plus

       accrued interest at the lawful rate and costs” and directing the clerk of court to “cancel and

       discharge the judgment as to CHR.” 2

¶ 15           Thereafter, upon obtaining leave of the trial court, CHR filed an amended consolidated

       cross-claim (cross-claim) for contribution against Dragonfly. In count I of CHR’s cross-claim,

       CHR alleged that, because CHR had paid the judgments entered against all three of the

       defendants and was not at fault, CHR had paid more than its pro rata share of the judgments and

       was therefore entitled to contribution from Dragonfly under section 2 of the Act. CHR alleged

       that Dragonfly was negligent in several respects, including its failure to direct, supervise, and

       control Henry’s driving; its failure to adequately train Henry with respect to speed, braking,

       maintaining a proper lookout, and other aspects of her driving; and its failure to communicate

       with Henry regularly during the trip. CHR asked the trial court to determine the level of

       Dragonfly’s fault and to award CHR contribution against Dragonfly accordingly, plus interest.

¶ 16           In count II of its cross-claim, CHR alleged that Dragonfly, Henry, and CHR were found

       jointly and severally liable for the full amount of the judgments, but that Henry’s share was

       uncollectable. Accordingly, CHR maintained that it was entitled to share with Dragonfly Henry’s


               1
                 These amounts reflected the full verdicts as subsequently reduced by the trial court for the
       plaintiffs’ failure to prove damages for conscious pain and suffering of the decedents.
               2
               The “Satisfaction of Judgment” filed by plaintiff Susan Sperl directed the clerk to “cancel and
       discharge the judgment as to [CHR] only” and stated that “[t]his does not release or satisfy the judgment
       as to DeAn Henry or Luann Whitner-Black[sic] d/b/a Toad L. Dragonfly Express.”
                                                          8
       uncollectable portion pursuant to section 3 of the Act. (740 ILCS 100/3 (West 2010)). CHR

       asked the trial court to (1) determine the level of Henry’s fault and the uncollectable share of her

       liability based on such fault; and (2) award CHR contribution against Dragonfly accordingly,

       “based on Dragonfly’s vicarious liability and equal share of responsibility, including post

       judgment interest.”

¶ 17           In count III of its cross-claim, CHR alleged that, to the extent Dragonfly’s liability was

       vicarious, CHR still had a right to contribution under Illinois case law. CHR contended that,

       unless the court ordered contribution from Dragonfly to CHR, “a serious injustice will occur

       inasmuch as [CHR] will have paid the entire judgments *** and Dragonfly will have paid

       nothing, despite the fact that both Dragonfly and [CHR] were found to be equally responsible

       and liable.” CHR asked the trial court to determine whether Dragonfly’s liability was vicarious

       and to award CHR contribution accordingly, plus interest.

¶ 18           Dragonfly moved to dismiss CHR’s counterclaim. In its motion, Dragonfly argued, inter

       alia, that CHR had failed to state a claim for contribution under the Act because (1) liability and

       fault could not be apportioned between CHR and Dragonfly under the Act as both defendants

       were liable only vicariously by virtue of their employment or agency relationship with Henry and

       both had acted in concert with Henry, rendering each of them entirely liable for Henry’s

       negligence and for the judgments entered against all the defendants, and (2) CHR had “settled”

       with each of the plaintiffs without obtaining a release in favor of Dragonfly as required by

       section 2(e) of the Act (740 ILCS 100/2(e) (West 2012)), thereby precluding CHR from

       obtaining contribution from Dragonfly.




                                                        9
¶ 19            On September 12, 2014, the trial court issued a written order denying Dragonfly’s

       motion to dismiss. In its order, the trial court expressly found that CHR’s payment to the

       plaintiffs “was a satisfaction of the outstanding judgment[s] and not a settlement.”

¶ 20            CHR asked the trial court to reassemble and re-empanel the jury to consider the

       contribution issues raised in its cross-claim. The trial court denied this request for several

       reasons, including CHR’s failure to object to the dismissal of the jury after the trial and its failure

       to “adequately bring to [the trial court’s] attention the need to keep the jury for consideration of

       the contribution claim.” 3 Thereafter, the parties agreed to submit trial briefs on the contribution

       issues containing references to the trial record so that the trial court could conduct a bench trial

       on those issues. The court agreed with the parties’ conclusion that a trial on the briefs, using the

       record and transcripts from the underlying trial, “was the best of several imperfect alternatives.”

       However, the trial court cautioned that its inability to observe live witnesses would make

       credibility determinations more difficult.

¶ 21            After reviewing the parties’ written submissions and all of the transcripts from the

       underlying trial, the trial court issued an order on September 12, 2014. In that order, the trial

       court rejected Dragonfly’s argument that CHR was foreclosed from bringing its claims for

       contribution and ruled that our appellate court’s prior ruling in the case “did not bar the

       contribution claim.” The trial court also ruled that “both CHR and Dragonfly engaged in conduct

       that equally contributed to the accident at issue.” For example, the court noted that, “among other

       things, CHR exercised significant control over *** Henry and the manner in which she operated

       her truck” and that Henry, “while acting (at least in part) as Dragonfly’s agent, operated the truck
               3
                 The trial court also found that the jury would “probably not remember the evidence sufficient to
       consider the contribution claim” given that more than four years had passed since the verdicts were
       entered. It also noted that the case had received media attention and that the jurors had likely discussed
       the case with others. Further, after the discussing the matter with its administrative staff, the court opined
       that at least some of the original jurors “would likely be unavailable to participate for various reasons.”
                                                            10
       in such a way that led to the death of two people and the catastrophic injury of another.”

       Accordingly, on count I of CHR’s cross-claim, the trial court found that Dragonfly and CHR

       were “equally at fault” for the accident and “should be equally responsible for the damages

       awarded by the jury.” Based on this ruling, the trial court found it unnecessary to reach counts II

       or III of CHR’s cross-claim. However, the court noted that, “even if [it] were to reach those

       claims, the ultimate result would probably not be appreciably different.”

¶ 22           On January 20, 2015, the trial court issued a written “Final Judgment Order” which

       incorporated the September 12, 2014, order by reference and entered judgment in favor of CHR

       and against Dragonfly on count I of CHR’s cross-claim for contribution in the amount of

       $14,326,665.54. That amount constituted one half of the judgments paid by CHR to the three

       plaintiffs, including one half of the accumulated postjudgment interest.

¶ 23           This appeal followed.

¶ 24                                              ANALYSIS

¶ 25                                   1. The Availability of Contribution

¶ 26           On appeal, Dragonfly argues that the trial court erred as a matter of law in granting

       contribution in favor of CHR. Dragonfly maintains that contribution is available under the Act

       only where there is a basis for comparing fault among joint tortfeasors and where one tortfeasor

       has paid more than its pro rata share of the judgment based upon its relative culpability.

       Dragonfly argues that, because CHR and Dragonfly were found liable only vicariously (i.e., each

       was found liable based entirely upon its agency relationship with Henry rather than on any

       independent negligent conduct of its own), neither party was “at fault,” and there is no basis for

       comparing the relative fault of the parties. Dragonfly further contends that, because Henry’s

       negligent conduct caused the accident and CHR and Dragonfly were each 100% liable for


                                                       11
       Henry’s negligence, CHR did not pay more than its pro rata share of common liability even

       though it paid the entire judgment. We will uphold the trial court’s findings of fact unless they

       are against the manifest weight of the evidence (Mohanty v. St. John Heart Clinic, S.C., 225 Ill.

       2d 52, 72 (2006)), but we review the trial court’s construction of the Act and its ruling on other

       questions of law de novo (Bueker v. Madison County, 2016 IL 120024, ¶ 13; Eychaner v. Gross,

       202 Ill. 2d 228, 252 (2002)).

¶ 27           Section 2(a) of the Act provides, in relevant part: “[W]here 2 or more persons are subject

       to liability in tort arising out of the same injury to person or property, or the same wrongful

       death, there is a right of contribution among them, even though judgment has not been entered

       against any or all of them.” 740 ILCS 100/2(a) (West 2014). However, the next subsection of the

       Act clarifies that “[t]he right of contribution exists only in favor of a tortfeasor who has paid

       more than his pro rata share of the common liability, and his total recovery is limited to the

       amount paid by him in excess of his pro rata share.” 740 ILCS 100/2(b) (West 2014). “The

       pro rata share of each tortfeasor shall be determined in accordance with his relative culpability.”

       740 ILCS 100/3 (West 2014). In other words, a party’s “pro rata share of the common liability”

       is “measured by the extent to which his acts or omissions, whatever their nature, proximately

       caused the injury.” Heinrich v. Peabody International Corp., 99 Ill. 2d 344, 349 (1984); see also

       American National Bank & Trust Co. v. Columbus-Cuneo-Cabrini Medical Center, 154 Ill. 2d

       347, 354 (1992) (“the Contribution Act is addressed only to the relative culpability of tortfeasors

       at fault in fact”); Kerschner v. Weiss & Co., 282 Ill. App. 3d 497, 502 (1996) (“Contribution

       contemplates the distribution of liability for a loss among joint tortfeasors according to each

       tortfeasor’s percentage of relative fault.”).




                                                       12
¶ 28           When a principal is held vicariously liable for its agent’s conduct (for example, when an

       employer is held liable for its employee’s negligence under the doctrine of respondeat superior),

       the principal is not “at fault in fact.” American National Bank, 154 Ill. 2d at 354. The principal

       has not committed any independent tortious act that harmed the plaintiff and that renders the

       employer directly liable for such harm. Rather, liability for the agent’s negligent conduct is

       imposed upon the principle as a matter of policy based solely upon the principal’s relationship

       with the agent. See, e.g., Bean v. Missouri Pacific R.R. Co., 171 Ill. App. 3d 620, 625 (1988). In

       such cases, “[o]nly the agent is at fault in fact for the plaintiff’s injuries” (American National

       Bank, 154 Ill. 2d at 354); the principal is “blameless” (id.). Thus, while the doctrine of vicarious

       liability may render a principal liable to injured third parties as a matter of policy, the principal

       “is not thereby considered a wrongdoer and would not be a ‘tortfeasor’ for purposes of the

       Contribution Act.” Bean, 171 Ill. App. 3d at 625; see also Bristow v. Griffitts Construction Co.,

       140 Ill. App. 3d 191, 194 (1986) (“Under the doctrine of vicarious liability, an employer is held

       liable to a third party even when the employer is free from all fault. *** [T]he employer is held

       liable as a matter of policy, but he is not a wrongdoer” or a tortfeasor.). Because the principal’s

       liability is entirely derivative upon the agent’s conduct, there is no basis for comparing the

       principal’s “fault” to the agent’s fault; the principal is liable to the exact same extent that the

       agent is liable even though only the agent is at fault in fact. See Bristow, 140 Ill. App. 3d at 194

       (“The liability of the master and servant for the acts of the servant is deemed that of one

       tortfeasor and is a consolidated or unified one.”); see also Bean, 171 Ill. App. 3d at 625.

       Accordingly, although a vicariously liable principal who pays a judgment may seek

       indemnification from its agent, it may not seek contribution from the agent. American National

       Bank, 154 Ill. 2d at 354.



                                                        13
¶ 29           In this case, CHR, paid the judgments and subsequently sought contribution from

       Dragonfly. However, like CHR, Dragonfly was found liable for Henry’s negligent conduct only

       vicariously and was not found to be at fault in fact. 4 Thus, Dragonfly stands in the identical

       position as CHR. Both entities are 100% liable for Henry’s negligence by operation of law, but

       neither party is at fault in fact. The only party shown to be at fault in fact was Henry. (Henry was

       the only party found to have committed acts or omissions that proximately caused the plaintiffs’

       injuries.) Thus, for contribution purposes, both Dragonfly and CHR are “blameless” and there is

       no basis to compare their respective “fault” as required by the Act. Moreover, because Dragonfly

       and CHR are each 100% liable for the damages caused by Henry, neither would pay more than

       its pro rata share of the common liability even if it paid the entire judgment. Accordingly, under

       the unique facts presented in this case, (i.e., one principal seeking contribution from another

       principal where both principals are liable only vicariously for the actions of the same agent who

       was the sole cause in fact of the accident), the Act provides no remedy.

¶ 30           CHR argues that the trial court correctly found that contribution was available against

       Dragonfly because (1) during the underlying trial, Dragonfly repeatedly admitted its own

       negligence (not merely its vicariously liability for Henry’s negligence), (2) our appellate court’s

       statement in its decision affirming the jury’s verdict that Dragonfly’s relationship with Henry

       “may allow CHR to seek contribution from Dragonfly” is “law of the case,” and (3) in Equistar


               4
                  As shown in greater detail below, Dragonfly admitted liability and a “unified” negligence with
       Henry based upon its agency relationship with Henry. CHR has not identified any admissions or evidence
       presented at trial suggesting that Dragonfly was also directly liable for its own independent acts of
       negligence. Moreover, in its order granting contribution to CHR, the trial court held that Dragonfly had
       “engaged in conduct that equally contributed to the cause of the accident at issue” because “Henry, while
       acting (at least in part) as Dragonfly’s agent, operated the truck in such a way that led to the death too
       people and the catastrophic injury of another.” Thus, although the trial court imputed Henry’s conduct to
       Dragonfly under the law of agency, it did hold that Dragonfly had engaged in any negligent conduct that
       contributed to the accident apart from Henry’s conduct. Thus, both the jury in the underlying action and
       the trial court in the contribution action found Dragonfly liable vicariously, not directly.
                                                          14
       Chemicals, 353 Ill. App. 3d 593, our appellate court held that a vicariously liable defendant may

       be held responsible for contribution. We address these arguments in turn.

¶ 31           First, although Dragonfly admitted to “negligence” during the trial, it never admitted that

       it committed any independent tortious act or omission that caused the plaintiffs’ injuries. For

       example: (1) during her opening statement, Henry’s and Dragonfly’s counsel stated, “my clients

       have admitted their negligence,” (2) during cross-examination, defendant Black, Dragonfly’s

       owner, acknowledged that she had “conceded [her] negligence,” (3) outside of the presence of

       the jury, counsel for Henry and Dragonfly counsel argued that Henry and Dragonfly should be

       listed together on the jury verdict forms, rather than separately as two individual defendants,

       because there had been a “united” admission of negligence and liability and “the same admission

       of negligence and liability” had been made as to both defendants. (Dragonfly’s counsel

       ultimately prevailed in this argument, and Henry and Dragonfly were listed together on the

       verdict forms), (4) subsequently, in an argument before the court regarding CHR’s contribution

       claim, counsel for Henry and Dragonfly acknowledged that she had admitted “fault” and “all the

       negligence” as to the plaintiffs’ claim on behalf of Dragonfly and Henry, (5) during closing

       argument, counsel for Henry and Dragonfly stated that “if my clients [Black] and ** Henry could

       turn back the hands of time and correct their omissions, their mistakes, their actions, they

       would.” After closing arguments, the trial court instructed the jury that Henry and Black, “doing

       business as Toad L. Dragonfly Express, have admitted they were negligent, and the negligence

       was a proximate cause of [the] injuries to the plaintiffs.”

¶ 32           These admissions of the “united” negligence of Henry and Dragonfly merely

       acknowledge that Dragonfly was negligent to the same extent that Henry was. Neither Black nor

       Dragonfly admitted to performing any negligent acts or omissions, aside from Henry’s negligent


                                                        15
       driving, that causally contributed to the accident. 5 CHR has not identified any evidence of such

       conduct that was presented at trial. Counsel for Henry and Dragonfly argued successfully that

       Henry and Dragonfly should be listed together on the jury verdict forms as “DeAn Henry and

       Luann Whitner [sic] Black d/b/a/ [sic] Toad L. Dragonfly Express” because there had been a

       “united” admission of negligence and liability and “the same admission of negligence and

       liability” had been made as to both defendants. This admission of a “unified” negligence of

       Henry and Dragonfly is consistent with an admission of vicarious liability. See Bristow, 140 Ill.

       App. 3d at 194 (“The liability of the master and servant for the acts of the servant is deemed that

       of one tortfeasor and is a consolidated or unified one.”); see also Bean, 171 Ill. App. 3d at 625.

¶ 33           Moreover, the jury instructions simply stated that Henry and Black, “doing business as

       Toad L. Dragonfly Express, have admitted they were negligent, and the negligence was a

       proximate cause of [the] injuries to the plaintiffs.” The jury was not instructed to find Dragonfly

       negligent if it found that Dragonfly had committed some negligent conduct separate and apart

       from Henry’s negligent driving. Moreover, the jury did not issue a special verdict making any

       such finding; rather, it merely issued a general verdict against CHR and “DeAn Henry and Luann

       Whitner [sic] Black d/b/a/ [sic] Toad L. Dragonfly Express.” Similarly, the trial court’s ruling on

       CHR’s contribution claim is not based on any finding of independent “fault” or negligence by

       Dragonfly aside from Henry’s fault, which was ascribed to Dragonfly. Although the trial court

       stated that CHR and Dragonfly “engaged in conduct that equally contributed to the cause of the

              5
                CHR argues that Dragonfly admitted to such actions or omissions when it failed to answer the
       final amended complaints filed by the plaintiffs, which contained allegations of independent negligence
       by Dragonfly. However, the final versions of the Sanders and Taluc complaints alleged that Dragonfly
       was liable for Henry’s conduct under an agency theory and did not allege any independent negligent
       conduct by Dragonfly. The final version of Sperl’s complaint (“Sperl’s Fourth Amended Complaint”) did
       allege independent negligent acts or omissions by Dragonfly. However, Dragonfly filed an Answer to that
       complaint that explicitly denied those allegations. CHR does not point to any specific allegations of
       negligent conduct by Dragonfly in any of the plaintiffs’ operative complaints that were not denied by
       Dragonfly.
                                                         16
       accident,” it did not identify any independent acts of negligence by Dragonfly. The only example

       the court provided of any conduct by Dragonfly that “contributed to the cause of the accident”

       was Henry’s operation of the truck while acting as Dragonfly’s agent. Thus the trial court, like

       the jury, appeared to predicate Dragonfly’s “fault” and liability entirely upon Henry’s conduct

       under a theory of vicarious liability.

¶ 34             In sum, despite its many admissions of “united negligence” with Henry, Dragonfly never

       admitted that it was at fault in fact for the accident, and neither the jury nor the trial court so

       held. 6

¶ 35             CHR also argues that the availability of contribution from Dragonfly was established as

       “law of the case” in our appellate court’s previous decision affirming the jury’s verdict against

       CHR. We disagree. “[T]he law of the case doctrine bars relitigation of an issue previously

       decided in the same case.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006); see also First

       Chicago Insurance Co. v. Molda, 2015 IL App (1st) 140548, ¶ 34. However, the issue of

       whether CHR could seek contribution from Dragonfly was not decided in the prior appeal. That

       appeal addressed only two issues: (1) whether the jury had properly found that Henry was acting

       as CHR’s agent at the time of the accident and (2) whether the trial court had properly rejected

       CHR’s proposed verdict form which would have asked the jury to allocate fault between Henry,

       Dragonfly, and CHR under section 2-1117 of the Code. The issue of contribution was not raised

       in the prior appeal because it had not been decided during the trial proceedings that were the

       subject of the appeal. As noted, the trial court had severed CHR’s contribution claim prior to trial

       and CHR did not object when the jury was dismissed without deciding CHR’s contribution
                 6
                Assuming arguendo that the trial court’s contribution judgment included a finding that
       Dragonfly was at fault in fact for the accident, such a finding would be against the manifest weight of the
       evidence. The contribution action was based entirely upon the evidence presented during the underlying
       trial, and CHR identifies no evidence presented at trial of any independent acts of negligence by
       Dragonfly.
                                                           17
       claim. CHR’s contribution claim was litigated and decided by the trial court only after our

       appellate court issued its prior decision in this case. Thus, our appellate court did not and could

       not have decided the contribution issue during the prior appeal. Although our appellate court’s

       prior decision noted in passing that Dragonfly’s relationship with Henry “may” allow CHR to

       seek contribution from Dragonfly, that statement was merely obiter dictum that cannot serve as

       law of the case.

¶ 36           CHR also argues that, in Equistar Chemicals, our appellate court “reject[ed] *** [the]

       argument that a vicariously liable defendant cannot be held responsible for contribution.” In

       Equistar Chemicals, the plaintiff was injured while working at defendant Equistar’s premises

       when he was struck by a truck driven by one of the plaintiff’s coworkers (Bromberek). The

       plaintiff sued both Bromberek and Equistar for negligence. The plaintiff alleged that Bromberek

       was negligent in his driving and that Equistar was negligent “in connection with the condition of

       the premises on which the injuries occurred.” Equistar Chemicals, 353 Ill. App. 3d at 595.

       Equistar filed a third-party claim for contribution against Bromberek and BMW Constructors,

       Inc. (BMW), Bromberek’s and the plaintiff’s employer. Id. Equistar’s complaint alleged that

       BMW was both directly liable for its own alleged negligence and vicariously liable for

       Bromberek’s alleged negligence. Bromberek moved to dismiss Equistar’s complaint because the

       complaint alleged that Bromberek and the plaintiff were both employees of BMW at the time of

       the accident and the Workers’ Compensation Act (820 ILCS 305/1 et seq. (West 2002)) provides

       the exclusive remedy for workplace negligence actions filed against coemployees. Equistar

       Chemicals, 353 Ill. App. 3d at 595. Before the trial court ruled on Bromberek’s motion,

       Bromberek settled with the plaintiff for $5000 in exchange for a full and complete release of

       Bromberek and his insurer. The settlement agreement did not release BMW. Thereafter, BMW


                                                       18
       moved for summary judgment as to Equistar’s contribution claim, arguing (inter alia) that the

       plaintiff’s settlement with Bromberek extinguished BMW’s purported vicarious liability for

       Bromberek’s negligence. Id. at 596.The trial court granted BMW’s motion.

¶ 37           Our appellate court reversed. Our appellate court began its analysis by noting that

       section 2(c) of the Act provides that a settlement between a plaintiff and one of several joint

       tortfeasors “ ‘does not discharge any of the other tortfeasors from liability *** unless its terms so

       provide.’ ” Id. at 600 (quoting 740 ILCS 100/2(c) (West 1994)). Our appellate court noted that

       the settlement between the plaintiff and Bromberek did not purport to release BMW. Although

       our appellate court acknowledged that prior supreme court and appellate court precedent held

       that a settlement with an agent extinguishes the principal’s vicarious liability (see, e.g., American

       National Bank, 154 Ill. 2d at 355; Bristow, 140 Ill. App. 3d at 191-92), it ruled that the settlement

       at issue should not be construed as releasing BMW for several reasons. First, our appellate court

       found American National Bank and Bristow distinguishable because each of those cases involved

       a direct action against a principal in quasi-contract (i.e., a claim for implied indemnification)

       rather than a contribution claim brought by a third-party plaintiff. Equistar Chemicals, 353 Ill.

       App. 3d at 603. Thus, in American National Bank and Bristow, the dismissal of the principal

       upon the settlement with the agent “would affect only the plaintiff’s own recovery, potentially

       limiting it to the amount of the settlement.” Id. By contrast, in Equistar’s case, treating the

       plaintiff’s settlement with Bromberek as extinguishing BMW’s vicarious liability would bar

       Equistar’s contribution claim and force Equistar to pay more than its fair share for the plaintiff’s

       injuries. Id. Our appellate court held that this would “contraven[e] *** the Contribution Act,”

       which seeks to “eliminat[e] inequity between joint tortfeasors.” (Internal quotation marks

       omitted.) Id.


                                                        19
¶ 38           Second, our appellate court held that the “significant” and “dispositive” difference

       between Equistar’s case and American National Bank and Bristow was the application of the

       Workers’ Compensation Act in Equistar’s case. Equistar Chemicals, 353 Ill. App. 3d at 597-98,

       603-04. The Workers’ Compensation Act “subsume[s] the negligence of a coworker into the

       [workers’] compensation claim against the employer” and “permit[s] only one simplified

       recovery of prescribed damages payable to the injured employee without consideration of fault.”

       Id. at 598. The Workers’ Compensation Act bars actions by a worker injured on the job against

       an allegedly negligent coworker acting within the scope of his employment. Id. The Workers’

       Compensation Act also bars contribution claims by any party against allegedly negligent co-

       workers. Id. Accordingly, there was “no legal basis on which any claim of negligence could be

       maintained against Bromberek by either [the plaintiff] or Equistar.” Id. For that reason, our

       appellate court concluded that allowing the plaintiff’s settlement with Bromberek to release the

       employer [BMW] would “do[ ] an end run around the Workers’ Compensation Act.” Id. Our

       appellate court noted that these “dispositive” considerations were not implicated in American

       National Bank or Bristow because the plaintiffs in those cases “were neither employed by the

       principal nor coworkers of the person(s) whose actions formed the basis for the vicarious liability

       claim.” Id. at 603-04. Accordingly, there was “no need to factor the Workers’ Compensation Act

       into the analysis” in deciding those cases. Id. at 604. Our appellate court found that the

       “interplay” between the Workers’ Compensation Act and the Act is what distinguished the case

       before it from American National Bank and Bristow. Id. at 597.

¶ 39           Equistar Chemicals is distinguishable from the case at bar in several material respects.

       First, this case does not require the application of the Workers’ Compensation Act. The plaintiffs

       in the underlying tort actions were neither employees of Dragonfly nor coworkers of the person


                                                       20
       whose actions formed the basis of the vicarious liability claim against Dragonfly (i.e., Henry).

       Thus the issue that our appellate court identified as “dispositive” in Equistar Chemicals is wholly

       absent here. Second, as explained in greater detail below, this case does not involve the

       construction and application of a settlement agreement under the Act, as did Equistar Chemicals.

¶ 40           Third, Equistar Chemicals involved a contribution action brought by a tortfeasor

       (Equistar) against a principal (BMW) who was vicariously liable for the negligence of a

       separate, independent tortfeasor (Bromberek). Equistar owned the premises where the accident

       occurred, and it was alleged to have engaged in negligent conduct “in connection with the

       condition of the premises.” Bromberek, on the other hand, was alleged to have acted negligently

       while driving the truck that struck the plaintiff. Equistar’s negligent conduct was therefore

       entirely separate and distinct from Bromberek’s negligent conduct, which formed the basis for

       BMW’s vicariously liability. Accordingly, by seeking contribution from BMW, Equistar was

       seeking contribution for the fault of a separate tortfeasor (Bromberek) who played a role in

       causing the plaintiff’s injuries that was separate and distinct from the role played by Equistar. In

       the instant case, by contrast, there is only one tortfeasor who is at fault in fact (Henry), and CHR

       and Dragonfly are both vicariously liable for that same tortfeasor’s negligent conduct. Thus, by

       seeking contribution against Dragonfly, CHR is seeking contribution for conduct for which it is

       entirely responsible. In effect, CHR is seeking contribution for the fault or relative culpability of

       its own agent. The Act does not authorize such a claim. See American National Bank, 154 Ill. 2d

       at 354. Moreover, because its agent was 100% responsible for the accident, CHR would not be

       required to pay more than its fair share of liability if its contribution claim were barred. 7


              7
               Equistar, by contrast, was not 100% at fault for the harm caused to the plaintiff in Equistar
       Chemicals. Bromberek was also at fault in fact. Thus, unlike CHR, Equistar would have been forced to
       pay more than its fair share of the common liability if its contribution claim were barred.


                                                         21
¶ 41           Our appellate court expressly limited its decision in Equistar Chemicals to the particular

       facts presented in that case, which included: (1) a settlement with an agent that did not expressly

       release the agent’s principal from liability, (2) an employment relationship between the plaintiff

       and one of the defendants, which required the court to apply the Workers’ Compensation Act,

       and (3) a third party tortfeasor seeking contribution for the independent negligent acts of a

       separate tortfeasor. Equistar Chemicals, 353 Ill. App. 3d at 597. None of those facts are

       presented in this case. Accordingly, Equistar Chemicals is inapposite and does not support

       CHR’s argument. 8

¶ 42           In sum, we hold that a principal who is vicariously liable for the negligent conduct of its

       agent may not seek contribution under the Act against another principal who is vicariously liable

       for the same conduct of the same agent where: (1) the agent is the only tortfeasor who is at fault

       in fact; and (2) there is no evidence that either of the principals was at fault in fact. One of the

       main purposes of the Act is to allocate the plaintiff’s damages among the parties fairly “based

       upon their relative degree of fault.” Corley v. James McHugh Construction Co., 266 Ill. App. 3d

       618, 624 (1994); see also Orejel v. York International Corp., 287 Ill. App. 3d 592, 599 (1997)

       (ruling that the Act was enacted to encourage settlements and “allow[ ] for an equitable sharing

       of damages among tortfeasors according to their relative culpability”). Damages cannot be

       apportioned according to the parties’ relative fault when there is only one torfeasor at fault in

       fact. In this case, Henry was the only tortfeasor whose negligent acts or omissions caused the

       plaintiffs’ damages. Neither CHR nor Dragonfly were at fault in fact, and both CHR’s and

              8
                 Ramsey v. Morrison, 175 Ill. 2d 218 (1997), another case upon which CHR relies, also involved
       an employment relationship between the underlying plaintiff and the contribution defendant. Moreover, as
       in Equistar Chemicals, the contribution claim was brought by a third party tortfeasor against the
       plaintiff’s employer, which would have been vicariously liable for the alleged negligent driving of the
       plaintiff’s coworker. Thus, in Ramsey, as in Equistar Chemicals (and unlike this case), the fault of the
       party seeking contribution was separate and distinct from the fault of the agent, and both parties
       separately contributed to the plaintiff’s injuries.
                                                         22
       Dragonfly’s liability was entirely derivative of Henry’s conduct. Thus, CHR is not entitled to

       contribution from Dragonfly under the Act.

¶ 43           The dissent suggests that American National Bank supports a contrary conclusion. Infra

       ¶ 64. As the dissent notes, near the end of its opinion in American National Bank, our supreme

       court observed, “[p]arenthetically,” that the Act should apply to settlements between a principal

       and a third-party plaintiff because “[s]uch a settlement has the effect of creating, in the blameless

       principal, an interest indistinguishable from the contribution interests of the ‘other tortfeasors’ at

       fault in fact.” American National Bank, 154 Ill. 2d at 355. In my view, however, the dissent takes

       this statement out of context and misinterprets it.

¶ 44          As an initial matter, because American National Bank addressed the effect of a settlement

       between an agent and a plaintiff, the supreme court’s passing, “parenthetical” statement

       regarding the potential effect of a settlement between a principal and a plaintiff is merely

       obiter dictum that is not binding law.

¶ 45           Moreover, when read in its proper context, the statement at issue does not suggest that

       contribution should be available in the case at bar. Immediately before making the statement at

       issue, the supreme court had adopted the Bristow rule that “any settlement between the agent and

       the plaintiff must also extinguish the principal’s vicarious liability,” regardless of whether the

       settlement had explicitly released the principal. Id. The supreme court adopted this rule as

       “means to rationally reconcile concerns regarding the effect of settlements in the quasi-

       contractual [i.e., vicarious liability] context given [the] viability of implied indemnity.” Id.

       Specifically, the supreme court was concerned that, “if implied indemnity against an agent is not

       barred by a plaintiff’s settlement with the agent, there is little to encourage the agent’s desire to

       settle. [Citation.] Yet, if implied indemnity is precluded by such a settlement in which the


                                                        23
plaintiff retains all legal claims against the principal, the settlement defeats the purpose of

retaining implied indemnity.” Id. at 354. These concerns do not arise when a principal settles

with the agent. Accordingly, the supreme court stated that, where a principal settles with a

plaintiff, the Act’s rule governing settlements (rather than the Bristow rule) should apply, i.e.,

“[t]he release of the agent from liability to the plaintiff, as well as preservation of the principal’s

implied indemnity claim, depends *** on the agent’s being named in the settlement.” Id. at 355;

see also 740 ILCS 100/2(e) (West 2014). Thus, when our supreme court stated that “the

Contribution Act should *** apply” in such circumstances, it was referring to the Act’s rule

regarding the effect of settlements, and the application of that rule to a settling principal’s

indemnification claim against its agent. Our supreme court was not suggesting that, where a

blameless principal settles with a plaintiff, the principal should be able to obtain contribution

from the agent. Any such suggestion would contradict the primary bases for the court’s holding

in American National Bank, namely that (1) “the Contribution Act is addressed only to the

relative culpability of tortfeasors at fault in fact” and is therefore “ill-suited to the task of

addressing quasi-contractual relationships” like those of principal and agent; and (2) “[i]n cases

of vicarious liability, there is only a basis for indemnity, not for apportionment of damages [or

comparison of fault] as between the principal and agent.” (Internal quotation marks omitted.)

American National Bank, 154 Ill. 2d at 354. American National Bank clearly suggests that

contribution should not be available under the facts presented in this case (two principals, both of

whom are entirely vicariously liable for the negligence of the same agent, where the agent was

the only tortfeasor at fault in fact) because there is no basis to compare fault or apportion

damages between the parties. See id. at 353-55; see also Bean, 171 Ill. App. 3d at 625; Bristow,

140 Ill. App. 3d at 194.



                                                  24
¶ 46           The dissent also suggests that our holding in this case is “unjust” and undermines the

       Act’s goals of “equitably enforcing damages among defendants and encouraging settlements.”

       Infra ¶¶ 64, 70. However, as our supreme court has made clear, the Act promotes the equitable

       sharing of damages among tortfeasors at fault in fact according to their relative culpability.

       Heinrich, 99 Ill. 2d at 349; American National Bank, 154 Ill. 2d at 354. As noted, there is no

       basis to compare fault or assign relative culpability between CHR and Dragonfly in this case;

       neither party is at fault in fact, and each is entirely vicariously liable for Henry’s negligence.

       Thus, the Act cannot apply. Although it might seem unjust to hold CHR entirely liable for all the

       damages caused by Henry, we are bound by the text of the Act and by our supreme court cases

       interpreting it. It is up to the legislature to create a right of contribution among two or more

       defendants who are each vicariously liable for the acts or omissions of the same agent. As

       currently written, the Act provides no such remedy because it explicitly predicates the right of

       contribution on the comparison of fault among separate tortfeasors, each of whom causally

       contribute to the plaintiffs’ injuries. 740 ILCS 100/3 (West 2014); see also Heinrich, 99 Ill. 2d at

       349; American National Bank, 154 Ill. 2d at 354. 9 We cannot contravene the Act’s plain

       language and our supreme court’s construction of the Act in order to advance our own sense of

       fairness or to promote the policy of encouraging settlements among tortfeasors.

¶ 47           By rejecting CHR’s contribution claim in this case, we are not holding that a vicariously

       liable defendant may never be held liable for contribution. To the contrary, a joint tortfeasor may

       obtain contribution against a defendant who is vicariously liable for the negligence of its agent so

               9
                Our research has uncovered two Restatement sections that authorize contribution among two or
       more blameless principals who are each vicariously responsible for the conduct of a common agent. See
       Restatement (First) of Restitution § 99 (1037), and Restatement (Second) of Agency § 317(A)(1) (1958).
       However, no Illinois court has adopted either of these Restatement provisions, and the legislature did not
       enact a similar provision in the Act. To the contrary, our supreme court’s decision in American National
       Bank and decisions issued by our supreme court and our appellate court in other cases appear to be
       incompatible with these Restatement sections.
                                                          25
       long as the tortfeasor and the agent are both at fault in fact (i.e., so long as the tortfeasor seeking

       contribution is independently at fault and is not merely vicariously liable for the same agent’s

       negligence).

¶ 48           2. Whether CHR and the Plaintiffs Executed a “Settlement” That Barred Contribution

¶ 49           Because we reverse the trial court’s contribution award for the reasons stated above, we

       do not need to address Dragonfly’s alternative argument that CHR was barred from seeking

       contribution from Dragonfly pursuant to section 2(e) of the Act. However, if we were to address

       that argument, we would reject it. Section 2(e) provides that “[a] tortfeasor who settles with a

       claimant pursuant to paragraph (c) is not entitled to recover contribution from another tortfeasor

       whose liability is not extinguished by the settlement.” 740 ILCS 100/2(e) (West 2014).

       Accordingly, a joint tortfeasor who wishes to settle with the plaintiff must secure the plaintiff’s

       release of the other tortfeasor in order to preserve its contribution rights against that tortfeasor.

       State Farm Fire & Casualty Co. v. Jones, 329 Ill. App. 3d 219, 222 (2002); see also Dixon v.

       Chicago & North Western Transportation Co., 151 Ill. 2d 108, 116 (1992) (holding that a

       defendant who settled with the plaintiff was barred from seeking contribution from other

       defendants who were not parties to the settlement agreement, and ruling that “[a] party that

       settles may seek contribution only from parties whose liability was extinguished by that same

       settlement”). Dragonfly argues that CHR was barred from seeking contribution against

       Dragonfly under section 2(e) because CHR entered into “settlements” with the plaintiffs that did

       not release CHR from liability.

¶ 50           Dragonfly’s argument fails for a simple reason: CHR did not “settle” with any of the

       plaintiffs. Rather, it entered into satisfactions of judgment with each of the plaintiffs by fully

       paying the judgments entered in favor of each plaintiff. Each of the documents at issue was


                                                         26
       entitled a “Satisfaction of Judgment,” and the trial court acknowledged them to be satisfactions,

       not settlements. They could not have been settlements because they were executed after the

       judgments were entered and because CHR paid the judgments in full and did not condition

       payment upon the plaintiffs offering any consideration aside from discharging the judgments.

       Thus, section 2(e) did not apply, and CHR was not required to secure the plaintiffs’ express

       release of Dragonfly in order to preserve its contribution rights against Dragonfly. In any event,

       the satisfactions obtained by CHR in exchange for its full payment of the judgments extinguished

       any potential liability of Dragonfly to the plaintiffs, as contemplated by section 2(e). See

       Solimini v. Thomas, 293 Ill. App. 3d 430, 436 (1997). 10

¶ 51                   3. Whether Postjudgment Interest is Awardable under the Act

¶ 52           Dragonfly also argues that the trial court erred by including in its contribution award the

       interest that CHR paid on the underlying judgment. Dragonfly maintains that the Act “limits

       contribution to tort liability,” whereas a party’s liability for interest “does not arise out of tort,

       but rather is statutory, and arises out of the judgment.” For this reason, Dragonfly contends that

       interest is not a “common liability” awardable under the Act.

¶ 53           Because we reverse the trial court’s contribution award in its entirety, we do not need to

       address Dragonfly’s argument on this issue. However, even if we were to address it, we would

       reject it. Postjudgment interest accrued on the damages is awarded under the interest on

       judgment provision of the Code of Civil Procedure as a matter of law. 735 ILCS 5/2-1303 (West

       2010); see also Certain Underwriters at Lloyd’s, London v. Abbott Laboratories, 2014 IL App

               10
                 Although the “Satisfaction of Judgment” filed by plaintiff Susan Sperl directed the clerk to
       “cancel and discharge the judgment as to [CHR] only” and stated that it did “not release or satisfy the
       judgment as to DeAn Henry of Luann Whitner-Black [sic] d/b/a Toad L. Dragonfly Express,” this does
       not change the fact that CHR and Sperl executed a satisfaction rather than a settlement. As a matter of
       law, the full satisfaction provided by CHR discharged all of the defendants’ liability to Sperl, including
       Dragonfly’s. See Solimini, 293 Ill. App. 3d at 436.
                                                          27
       (1st) 132020, ¶ 62 (ruling that “the imposition of statutory interest from the date the final

       judgment was entered is mandatory”). Statutory interest is “ ‘made a part of the judgment’ ”

       under section 2-1303. Travelers Insurance Co. v. Robert R. Anderson Co., 112 Ill. App. 3d 812,

       816 (1983). The jury verdicts were entered against the defendants jointly and severally.

       Accordingly, if CHR were entitled to contribution, it would be entitled to collect any amount that

       it paid in excess of its pro rata share of the judgment based on its relative culpability, plus any

       postjudgment interest that had accrued on any such amount from the time the underlying

       judgment was entered until CHR satisfied the judgment.

¶ 54                                        4. CHR’s Cross-Appeal

¶ 55           In its cross-appeal, CHR argues that trial court’s contribution award should have been

       larger. First, CHR argues that the trial court should have awarded CHR the entire amount of the

       judgments and interest that CHR paid because (1) our appellate court previously found that CHR

       was not at fault, whereas Dragonfly admitted fault during the trial court proceedings, and (2)

       governing federal regulations rendered Dragonfly directly (and not merely vicariously) liable for

       100% of the damages caused by Henry. In the alternative, CHR maintains that because Henry’s

       portion of the common liability is “uncollectable,” Dragonfly is liable for “its own liability based

       on fault, plus one half of any share of fault attributable to Henry, including applicable post-

       judgment interest already paid by [CHR].”

¶ 56           We do not find these arguments to be persuasive. As noted above, Dragonfly did not

       admit its own independent “fault” at trial; it merely admitted that it was fully responsible for

       Henry’s negligence as a matter of law. Neither CHR nor Dragonfly was at fault in fact.

       Therefore, their “fault” cannot be compared for purposes of allocating responsibility for damages

       under the Act.


                                                       28
¶ 57            Moreover, contrary to CHR’s contention, the governing federal regulations do not make

       Dragonfly directly liable for Henry’s negligent conduct. Leases between tractor-trailer owners

       like Henry and federally licensed motor carriers lessees like Dragonfly are governed by 49

       C.F.R. § 376.12(c)(1) (2004). That regulation provides, in relevant part, that leases between

       authorized motor carriers and vehicle owners “shall provide that the *** carrier lessee shall have

       exclusive possession, control, and use of the [leased] equipment for the duration of the lease,”

       and that the carrier lessee “shall assume complete responsibility for the operation of the

       equipment for the duration of the lease.” (Emphasis added.) Id. Moreover, another governing

       regulation defines “employee” broadly as “a driver of a commercial motor vehicle (including an

       independent contractor while in the course of operating a commercial motor vehicle), a

       mechanic, and a freight handler.” (Emphasis added.) 49 C.F.R. § 390.5 (2004). Courts have

       interpreted these provisions as rendering the lessee motor carrier vicariously liable for any

       injuries caused to a third party by the operation of the leased vehicle. 11 However, our research

       has not uncovered any case holding or implying that a motor carrier lessee is directly liable for

       such injuries. As noted above, Dragonfly admitted that it was 100% vicariously liable for the

       injuries and deaths caused by Henry’s negligent operation of the leased vehicle. Accordingly, the



               11
                 Jackson v. O’Shields, 101 F.3d 1083, 1086 (5th Cir. 1996) (ruling that, if there is an existing
       lease between an ICC-authorized carrier and an owner of leased equipment and the equipment bears the
       carrier’s ICC placard, then the driver of the equipment will be deemed to be the carrier’s “statutory
       employee” and the carrier will be held “vicariously liable for injuries resulting from the use of the leased
       equipment”). See also Morris v. JTM Materials, Inc., 78 S.W.3d 28, 38-39 (Tex. App. 2002) (“Because
       under the [Federal Motor Carrier Safety Regulations] interstate motor carriers have both a legal right and
       duty to control leased vehicles operated for their benefit, the regulations create a statutory employee
       relationship between the employees of the owner-lessors and the lessee-carriers,” and “an interstate
       [motor] carrier is vicariously liable as a matter of law” under the governing federal regulations for the
       negligence of its statutory employee drivers); Castro v. Budget Rent-A-Car System, Inc., 65 Cal. Rptr. 3d
       430, 436 (Ct. App. 2007) (“The control and responsibility requirements under federal law render lessee
       carriers vicariously liable, notwithstanding traditional principles of agency, for injuries sustained by third
       parties resulting from the negligence of the drivers of leased vehicles.” (Internal quotation marks
       omitted); Aequicap Insurance Co. v. Canal Insurance Co., 693 S.E.2d 863, 866-67 (Ga. Ct. App. 2010).
                                                            29
       federal regulation at issue does not change our analysis as to CHR’s contribution claim against

       Dragonfly.

¶ 58           We also reject CHR’s argument that it is entitled to contribution from Dragonfly for

       Henry’s purportedly “uncollectable” share of the contribution liability. As CHR notes, section 3

       of the Act provides that, if the obligation of one of the joint tortfeasors is uncollectable (i.e., if

       one of the joint tortfeasors is unable to pay his pro rata share of the common liability based upon

       his or her relative culpability), “the remaining tortfeasors shall share the unpaid portions of the

       uncollectable obligation in accordance with their pro rata liability.” 740 ILCS 100/3 (West

       2014). Applying this provision, CHR argues that, because CHR and Dragonfly stipulated that

       Henry had no personal assets from which any judgment against her could be collected, CHR and

       Dragonfly should have shared Henry’s portion of the common liability, which was

       “uncollectable.”

¶ 59           We disagree. As noted above, CHR is not entitled to contribution because Henry was the

       only party at fault in fact, and CHR was 100 vicariously liable for Henry’s negligent conduct.

       When CHR paid the damages caused by Henry’s negligence, it fully discharged Henry’s liability

       to the plaintiffs based upon Henry’s relative culpability (100%). As CHR’s agent, Henry had no

       contribution liability to CHR. See American National Bank, 154 Ill. 2d at 354 (ruling that a party

       that is vicariously liable for the negligent conduct of its agent may not obtain contribution from

       the agent). Thus, Henry’s share of common liability was not “uncollectable”; it was nonexistent.

       Put another way, for purposes of contribution, Henry was not a separate tortfeasor from CHR.

       CHR was entirely liable for Henry’s obligation by operation of the law of agency. Thus, when

       CHR fully satisfied the judgment, no portion of the judgment remained “uncollectable” or

       subject to contribution.


                                                        30
¶ 60                                             CONCLUSION

¶ 61           For the foregoing reasons, we reverse the judgment of the circuit court of Will County

       awarding contribution to CHR, and we remand the case to the circuit court for further

       proceedings.

¶ 62           Reversed; cause remanded.

¶ 63          JUSTICE SCHMIDT, dissenting.

¶ 64          I agree with the majority’s analyses on all issues except the dispositive one: CHR’s right

       to contribution from Dragonfly. The majority’s hyper-technical construction of the Act leads to

       an absurd and unjust result certainly not intended by the legislature. To a large extent, the

       majority hangs its hat on American National Bank, 154 Ill. 2d 347. Supra ¶ 27. The issue in

       American National Bank was whether the Act effectively abolished actions for common law

       implied indemnity for situations involving vicarious liability. The supreme court concluded it did

       not. Id. at 348. The supreme court no doubt stated that reconciliation of certain concerns begins

       with recognition that the Act is addressed only to the relevance of culpability of tortfeasors at

       fault in fact. Id. at 354. However, the supreme court went on to note: “Parenthetically, we also

       agree with those commentators that settlements between the principal and the plaintiff merit

       different consideration. [Citation.] Such a settlement has the effect of creating, in the blameless

       principal, an interest indistinguishable from the contribution interests of the ‘other tortfeasors’ at

       fault in fact. [Citation.] The Contribution Act should therefore apply.” Id. at 355.

¶ 65          This is such a case that “merit[s] different consideration.” Id. Additionally, the Act states:

       “[W]here 2 or more persons are subject to liability in tort arising out of the same injury to person

       or property, or the same wrongful death, there is a right of contribution among them.” 740 ILCS

       100/2(a) (West 2014). Both CHR and Dragonfly qualify as persons subject to liability in tort


                                                        31
       arising out of the same injury to persons or property, et cetera. Because contribution addresses

       payment of a common debt, the Act requires only that “the persons seeking contribution and the

       persons from whom contribution is sought be potentially capable of being held liable to the

       plaintiff in a court of law or equity.” Vroegh v. J&M Forklift, 165 Ill. 2d 523, 529 (1995).

¶ 66          If the Act applies only to tortfeasors, CHR and Dragonfly are vicarious tortfeasors. Their

       tort liability stems from the legal maxim, qui facit per alium facit per se, meaning “he who acts

       through another does the act himself.” See 1 William Blackstone, Commentaries *429-30.

       Although Henry drove the semi that caused this accident, her principals are liable for her tort as

       if they were driving. Both principals shared a common debt which CHR discharged to

       Dragonfly’s benefit.

¶ 67          With respect to relative culpability under the Act, I believe the majority confuses

       principals of joint and several liability with the concept of pro rata share under the Act. The

       majority says the Act provides no remedy to blameless principals in cases such as this. This is so,

       says the majority, because the blameless principal has no relative culpability. Supra ¶¶ 28-29.

¶ 68          Henry, CHR, and Dragonfly, under principles of joint and several liability, were each

       100% liable to pay the judgment in this case. That does not mean that we have a 300% pie to

       slice up when talking about pro rata shares. While the law is crystal clear that the principal has

       no right of contribution against his agent, there is no reason in a case such as this (where two

       principals share a common agent) that the two blameless principals should not share the common

       liability. As the majority points out, both principals are blameless when it comes to fault in fact.

       That makes them equally responsible for purposes of contribution. The theory is that as between

       two tortfeasors, the contribution is not a recovery for the tort but enforcement of an equitable

       duty to share liability for the wrong done. Doyle v. Rhodes, 101 Ill. 2d 1, 14 (1984). Neither


                                                       32
       equity nor common sense supports the refusal to apply that same principal to two vicarious

       tortfeasors (principals). Therefore, pursuant to the Act, CHR and Dragonfly have equal relative

       culpability; their pro rata shares are each 50%. The trial judge did not err in awarding judgment

       to CHR against Dragonfly for 50% of CHR’s payment.

¶ 69          In addressing this dissent, the majority observes that our supreme court “was not

       suggesting that, where a blameless principal settles with a plaintiff, the principal should be able

       to obtain contribution from the agent.” (Emphasis omitted.) Supra ¶ 45. I never said it was. The

       case before us involves the issue of contribution between two blameless, yet equally liable,

       principals.

¶ 70          This interpretation of the Act serves its two primary policies: equitably enforcing

       damages among defendants and encouraging settlements. BHI Corp. v. Litgen Concrete Cutting

       & Coring Co., 214 Ill. 2d 356, 365 (2005). Furthermore, the majority’s rule reduces the incentive

       in cases like this for one of the principals to step up and quickly pay a judgment or, for that

       matter, settle a case before the trial court enters judgment. Under the majority’s rule, the paying

       principal would not be entitled to any rights or remedies against a coprincipal that the Act

       provides.

¶ 71          For these reasons, I respectfully dissent and would affirm the trial court’s judgment.




                                                       33